In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Nassau County (Lawrence, J.), dated October 4, 2007, which, upon a fact-finding order of the same court entered August 16, 2007, made upon the appellant’s admission, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of attempted criminal mischief in the fourth degree, adjudged him to be a juvenile de*861linquent and placed him on probation for a period of two years with the condition that he pay restitution in the amount of $113.19. The appeal brings up for review an order of protection issued at the dispositional hearing.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court providently exercised its discretion in directing him to pay restitution (see Matter of Daytrill H., 32 AD3d 736 [2006]; Matter of Antonio M., 214 AD2d 571 [1995]).
The appellant has not preserved for appellate review his claim that his mother’s allocution was defective since he did not move to withdraw his admission on this ground (see Family Ct Act § 321.3; Matter of Nicholas R., 36 AD3d 923 [2007]; Matter of Ricky A., 11 AD3d 532, 533 [2004]; Matter of Brandon S., 305 AD2d 609, 610 [2003]).
Since the appellant did not challenge the validity of the order of protection at the dispositional hearing, his challenge to the order of protection is also unpreserved for appellate review (cf. People v Nieves, 2 NY3d 310, 316 [2004]; People v Goldberg, 16 AD3d 519, 520 [2005]). Fisher, J.E, Miller, Garni and Balkin, JJ., concur.